Citation Nr: 0419102	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) rating for an 
anxiety reaction.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from September 1964 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for an anxiety reaction, secondary to intercranial 
infection, viral encephalitis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND


?	This case is remanded to obtain new medical records 
referenced by the veteran in his February 2002 statement 
in support of his claim.

?	This case is remanded for a VA examination to 
specifically address all elements of the appropriate 
regulation necessary to determine if the veteran meets 
the requirements for an increased rating for his 
service-connected anxiety disorder.

?	This case is remanded for the RO to issue a Statement of 
the Case (SOC) to the veteran regarding his PTSD claim.

Missing Medical Records

In a February 2002 statement in support of the claim, the 
veteran discussed treatment by a new psychiatrist, beginning 
in January 2001.  The RO did not obtain these records from 
the VA Medical Center (VAMC) in Madison, Wisconsin.
New VA Examination

The veteran claims that his noncompensable rating for an 
anxiety reaction does not adequately reflect the severity of 
his condition.  However, as the United States Court of 
Veterans Appeals (Court) noted in Massey v. Brown, 7 Vet.App. 
204 (1994), rating decisions must be based on medical 
findings that relate to the applicable criteria.  In Massey, 
the Court reviewed a psychiatric rating and discussed the 
applicable criteria for rating psychiatric disabilities.  Id.  
The Court noted that ratings must be based on medical 
findings that address the specific rating criteria.

In light of the fact that the aforementioned medical records 
must be obtained, pursuant to Massey, the veteran should be 
afforded another VA examination in which the examiner has 
access to the veteran's medical history, thereby enabling the 
examiner to describe the veteran's symptoms in terms 
consistent with the rating criteria.  Id.

Issuance of SOC for PTSD

In June 2001, the veteran filed a claim for service 
connection for PTSD.  In December 2001, the RO issued a 
rating decision denying the veteran's claim.  In February 
2002 the veteran submitted a notice of disagreement (NOD).  
The record does not reflect that a SOC was issued by the RO 
with respect to this issue, or that the veteran has indicated 
a desire to terminate his appeal on that issue.  As such, the 
Board is required to remand this issue to the RO for issuance 
of a SOC.  See Manlincon v. West, 12 Vet.App. 238 (1999).

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain all psychiatric treatment 
records from the VAMC in Madison, Wisconsin from October 
2001 to the present.
2.  The veteran should be afforded a VA examination to 
determine the nature and severity of his service-
connected anxiety reaction.  The examiner should provide 
diagnoses of all psychological disorders.  The examiner 
should review the claims file in conjunction with the 
examination.  The examination report should include 
responses to the following medical questions:

a.  Does the veteran have occupational and social 
impairment due to mild or transient symptoms, which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress?

b.  Does the veteran have symptoms controlled by 
continuous medication?

c.  Does the veteran have a depressed mood?

d.  Does the veteran have anxiety?

e.  Does the veteran exhibit suspiciousness?

f.  Does the veteran experience panic attacks 
(weekly or less often)?

g.  Does the veteran have chronic sleep impairment?

h.  Does the veteran have mild memory loss (such as 
forgetting names, directions and recent events)?

i.  Does the veteran have flattened affect, 
circumstantial, circumlocutory or stereotyped 
speech?

j.  Does the veteran have difficulty understanding 
complex commands?


k.  Does the veteran exhibit impaired judgment?

l.  Does the veteran exhibit impaired abstract 
thinking?

m.  Does the veteran have disturbances of 
motivation and mood?

n.  Does the veteran have difficulty in 
establishing and maintaining effective work and 
social relationships?

3.  The RO should issue a SOC concerning the issue of 
entitlement to service connection for PTSD.  If, and 
only if, the veteran completes his appeal by filing a 
timely substantive appeal on the aforementioned issue 
should this claim be returned to the Board.  See 38 
U.S.C.A. §  7104(a) (West 2002).

4.  After the development requested above has been 
completed, review the veteran's claims folder and ensure 
that all the foregoing development has been conducted 
and completed in full.  Ensure that all provisions of 
the Veterans Claims Assistance Act of 2000 are properly 
applied in the development of the claim.  If any 
development is incomplete, appropriate corrective action 
should be taken.

5.  After completion of the foregoing, the claim should 
be re-adjudicated.  In the event that the claim is not 
resolved to the satisfaction of the appellant, he should 
be furnished a Supplemental Statement of the Case (SSOC) 
regarding entitlement to an increased rating for an 
anxiety reaction, which includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The appellant must be given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



